DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 08/25/2021 and 12/10/2020 have been considered by the Examiner.

Claim Objections

Claim(s) 1-2 are objected to because of the following informalities:  
Claim(s) 1 recite phrase(s) “the male terminal”, “the female terminal”. The Examiner suggests amending the phrase(s) to recite “the male terminals” or “each male terminal” and “the female terminals” or “each female terminal” respectively, to restore antecedent clarity.
Claim(s) 2 not specifically addressed share the same informalities as claim 1.

Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (US 20160270257; hereinafter Mark) in view of Sawada et al. (US 20090239425).
Regarding claim 1, Mark teaches in figure(s) 1-24 An evaluation method for evaluating a charging connector in coolability by connecting an evaluation jig to the charging connector, the charging connector including a pair of male terminals coolable with a coolant, the evaluation jig including a pair of female terminals connectable to the pair of male terminals, the pair of female terminals being connected to the pair of male terminals in evaluating the charging connector in coolability (para. 69 - Each mating half 202A and 202B may include one or more connectors 204b disposed therein that are adapted to mate with a corresponding connector 204b on the opposing mating half. Each housing may include all male, all female, or a mixture of male and female connectors; figure 16; abs. -  electrical connector and electrical conductor may be actively cooled with a flow of heat transfer medium flowing substantially along a length of the electrical conductor; coolant flow vs current in figure 24), the method comprising: 
connecting the pair of female terminals to the pair of male terminals (para. 69 - Each mating half 202A and 202B may include one or more connectors 204b disposed therein that are adapted to mate with a corresponding connector 204b on the opposing mating half. Each housing may include all male, all female, or a mixture of male and female connectors; figures 15-16); 

    PNG
    media_image1.png
    644
    444
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    505
    435
    media_image2.png
    Greyscale

adjusting a connection state (step 414 in figure 23) between the male terminal and the female terminal such that contact resistance between the male terminal and the female terminal (para. 4 - reduce the resistance of the separable interface of the connector. Consequently, reducing this resistance … to increase the current carrying capability of a system); and 
in the step of adjusting (para. 50 - the male pin of connector 8 may slide through the conductive contact points 12 of female connector 10), a resistance (para. 4 - reduce the resistance of the separable interface of the connector) between the male terminal (horizontal insulator surface 6 in fig. 1 or mating surface of 202A in figs. 15-16; para. 46 - contacts 12 may provide a separable electrical interface between the male 8 and female connectors 10) being measured as the contact resistance (para. 7 - electrical contacts adapted to selectively connect the first and second electrical connectors).
Mark does not teach explicitly contact resistance falls within a prescribed range; adjusting a resistance between a point of 4.5 mm of the male terminal and a point of 43 mm of the female terminal being measured as the contact resistance.
However, Sawada teaches in figure(s) 1-8 contact resistance falls within a prescribed range (contact resistance range based on temperature standard in table 1,9, figs. 1-2, 8; para. 24, 52 -  permissive increase in temperature .DELTA.T (.degree. C.) represents an allowable range of the temperature rise of the connecting terminal, and a temperature rise within this range … The temperature standard is set for example to 60.degree. C. or less at a current of 100 A … temperature increase .DELTA.T1(K) of the connecting terminal is dependent on the normalized contact resistance value R.sub.ter (.OMEGA./mm) of the connecting terminal); 
adjusting a resistance between a point of 4.5 mm of the male terminal and a point of 43 mm of the female terminal (contact resistance vs contact length 8mm-27mm in paras. 63-66, table 1; para. 72 - joint portion where the male and female terminals are joined to each other, thereby obtaining the contact resistance value) being measured as the contact resistance (para. 87 - three kinds of connecting terminals A to C having different shapes are each subjected to measurement of contact resistance value (.OMEGA.) between leading ends of the female and male terminals joined to each other; fig. 8). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mark by having contact resistance falls within a prescribed range; adjusting a resistance between a point of 4.5 mm of the male terminal and a point of 43 mm of the female terminal being measured as the contact resistance as taught by Sawada in order to provide predictable thermal range for expected charging requirement as evidenced by "When the connecting terminal is used in a circuit through which a large amount of current flows of a charging equipment of an electric car or other equipment for example, extremely large heat is generated at a contact point of the connecting terminal, and therefore various countermeasures such as upsizing the connecting terminal, attaching a cooling fin, or improving a shape of the connecting terminal are taken for limiting a temperature rise in the connecting terminal." (para. 2).

Claim(s) 2 are rejected under 35 U.S.C. 103 as being unpatentable over Mark in view of Sawada, and further in view of Kittell et al. (US 9457681) 
Regarding claim 2, Mark in view of Sawada teaches the evaluation method according to claim 1, further comprising, after the step of adjusting, evaluating the coolability (heat transfer monitoring step 408, 420, 422 of Mark) based on whether the male terminal and the female terminal have a temperature (para. 42 of Mark - Cooling of the actively cooled electrical connection may be controlled by a controller incorporating one or more sensors to monitor parameter(s) which may include a temperature of the conductor, a temperature of the connector, the current, a temperature of the flow, the flow rate of the flow, a temperature of a connected system, and/or a state of charge (SOC) of a connected battery; para. 40 - active cooling may enable the overall actively cooled electrical connection to carry a current greater than the rated current capacity of either the electrical connectors, the electrical conductor assemblies, or both for a given steady state temperature rise; figures 22-24; coolant flow vs current in figure 24) of 900C or lower (para. 24 of Sawada -  temperature standard is set for example to 60.degree. C. or less at a current of 100 A; figs. 2,8) when a charging current is supplied to the male terminal and the female terminal (para. 57 of Sawada - temperature increase of the connecting terminal up to the temperature standard, thereby limiting the temperature rise of the connecting terminal when a current flows; figure 2).
Mark does not teach explicitly temperature of 900C or lower when a charging current of 400A is supplied for 30 minutes.
However, Kittell teaches in figure(s) 1-10 temperature of 900C or lower when a charging current of 400A is supplied for 30 minutes (30 min charging @ 400A with temp <1400F; figure 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mark by having temperature of 900C or lower when a charging current of 400A is supplied for 30 minutes as taught by Kittell in order to provide appropriate contact resistance range for specific fast charging requirement as evidenced by "a high-current rapid charge battery module, that can be rapidly charged at high currents, while meeting temperature constraints during the charging process" (col. 2 lines 25-30).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 KOUJIYA et al. (US 20190319317) discloses "contact failure detection system ".
 Tabatabaie-Alavi et al. (US 4414076) discloses "Low Resistance Ohmic Contact".
 Sasaridis et al. (US 20200282851) discloses "Liquid cooled charging cable and connector".
Duenkel et al. (US 20200353830) discloses “Electrical Plug Connector And Electric Plug-In Connection”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/

Primary Examiner, Art Unit 2868